DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 20 April 2022 containing remarks, terminal disclaimer, and amendments to the claims.
The previous double patenting rejections are withdrawn in view of terminal disclaimers. 
Claims 1-16 are pending.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 12, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McCall (US 20090158637).
Regarding claims 1 and 14, McCall teaches combining oxygenate feedstock with recycle hydrocarbon diluent to form a combined feedstock to hydrodeoxygenation step to produce hydrodeoxygenated intermediate [0042], fractionating the deoxygenated effluent into a first fraction 22 and a second fraction 6 separated by boiling point [0042].  Examiner notes that such a fractionation to separate gas and liquid would inherently result in at least 90% above and below as claimed.  Fractionation by distillation of a product into a vapor and liquid fraction evidences that McCall defined a fractionation boiling point, since performing such a separation would inherently require temperature selection and other conditions, which would result in the separation, and thus obtain the desired separation of gas from liquid.  At least an amount of the liquid fraction is sent to hydrocracking stage to recover hydrocracked intermediate product [0012], see figure 2.
Regarding claim 4, McCall teaches the feedstock comprises at least 50% wt fatty acids of triglycerides [0011].
Regarding claim 5, McCall teaches hydrodeoxygenation temperatures of 200-450°C, pressures of 13.79-48.26 bar and LHSV or 0.25-4 hr-1 [0015-0016], which overlaps with the claimed range.  McCall teaches nickel, molybdenum, platinum, pallidum on refractory supports [0015].
Regarding claim 6, McCall teaches hydrocracking temperatures of 232-454°C, pressures of 13.79-137.9 bar, LHSV of 0.3-5 hr-1 [0034].  McCall teaches nickel, platinum or palladium catalysts on zeolites [0032-0033].
Regarding claim 12, McCall teaches isomerization temperatures of 150-360°C, pressures of 17.24-47.26 bar, LHSV of 1 [0025], [0048], which overlaps with the claimed range.  McCall teaches isomerization catalysts comprises platinum, palladium on silica, alumina supports [0022].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McCall (US 2009/0158637).
Regarding claim 7, McCall teaches the limitations of claim 1, as discussed above.
McCall does not explicitly disclose the product properties as claimed.
However, it would have been obvious to the person having ordinary skill in the art that the McCall products would have the same or similar properties as claimed, since McCall teaches the same process steps applied to the same feeds at the same conditions as claimed.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over McCall (US 2009/0158637) in view of Abhari (US 2017/0327757).
Regarding claim 3, McCall teaches the limitations of claim 1, as discussed above.
McCall does not explicitly disclose sulfide addition.
However, Abhari teaches a similar process for creating jet fuel from renewable feedstocks.  Abhari teaches addition of 50-2000 ppm sulfur, in order to maintain the sulfide functionality of the hydrotreatment catalyst [0049].
Therefore, it would have been obvious to the person having ordinary skill in the art to have added sulfide in an appropriate amount, such as that disclosed by Abhari, for the benefit of maintaining the sulfide functionality of the hydrotreatment catalyst.
Claims 2, 8-11, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over McCall (US 2009/0158637) in view of Nousiainen (US 2016/0130509).
Regarding claims 2 and 13, McCall teaches the desired fuel product boils from about 150-300°C [0026].
Further, Nousiainen teaches that distillation conditions/temperatures/boiling points may be adjusted to obtain any variety of products including diesel, jet fuel, gasoline, naphtha, and blending components [0122-0124].  Nousiainen teaches desired products range from 210-370°C [0124].
Therefore, it would have been obvious to the person having ordinary skill in the art to have appropriately selected the distillation ranges in order to obtain the desired products having the desired boiling ranges.  
Regarding claim 8, McCall teaches the limitations of claim 1, as discussed above.
McCall does not explicitly disclose sending isomerized or hydrocracked product to hydrodearomatization to produce a product having less than 1% aromatics.
However, Nousiainen teaches a similar process for hydrotreatment of renewable feed to produce jet fuel.  Nousiainen teaches sending HDO/HDW zone effluent to HDA, in order to form a product having a lower aromatic content [0111].  Nousiainen teaches product comprising 0.6wt % aromatics [0143], which reads on the claimed range.
Therefore, it would have been obvious to the person having ordinary skill in the art to have sent the McCall HDO product to the Nousiainen HDA step, for the benefit of obtaining a more valuable product having lower aromatic content.
Regarding claims 15-16, Nousiainen teaches the HDA stage comprises dearomatization catalysts and isomerization catalysts [0160].  Nousiainen teaches HDA conditions of 150-500°C, 20-180 bar, 0.1-10 hr-1 [0127-0131] with catalysts including Pt, Pd, Ni, Co, W, Mo on alumina, silica, , or zeolite supports [0107-0108].  While Nousiainen teaches one stage comprising HDA and isomerization, and the instant claims require two stages, Examiner considers the simple splitting of one stage into two steps to be an obvious variation.  It is not seen where Applicant has distinguished the process conditions, or provided that splitting the steps into two zones would result in any new or unexpected results or difference in product. 
Regarding claim 9, Nousiainen teaches HDA temperature of 300°C, pressure of 90 bar, LHSV of 1 hr-1 [0043], which lies within the claimed range.  Nousiainen teaches platinum, palladium, nickel, cobalt, tungsten, and molybdenum HDA catalyst on silica, alumina, titania supports [0107-0108].
Regarding claim 10, Nousiainen teaches using the same makeup and purified recycle hydrogen (see figure 2, [0140-141]).  
Therefore, it is expected that the hydrogen would have the same or similar content.  Further, it would have been obvious to the person having ordinary skill in the art to have selected an appropriate amount and hydrogen concentration, in order to obtain the desired hydrogenation reactions.  In this regard, Examiner notes that the prior art requires specific amounts of hydrogen. 
Regarding claim 11, Nousiainen teaches sending a portion of the HDA product back to isomerization step, in order to provide a diluent so that the reaction temperatures may be controlled [0015].
Response to Arguments
Applicant's arguments filed 20 April 2022 have been fully considered but they are not persuasive.
Examiner considers Applicant’s arguments to be:
McCall sending hydrogen produced from hydrocracking to hydrodeoxygenation step.  Applicant does not consider this to read on the claimed “intermediate product”.
McCall teaches fractionation, the fractionation is not based on boiling point.  
Regarding Applicant’s first argument, Examiner notes that the claims do not distinguish the “intermediate product” from the hydrogen stream disclosed by McCall.  It is not seen where the claims require the intermediate to be a liquid stream, or what exact steps are performed to recover the intermediate after hydrocracking.  The claims use “comprising” language, and thus do not exclude additional sulfur removal steps to obtain the intermediate.  Examiner suggests amending the claims in a way to distinguish from McCall hydrogen recycle.  For the purposes of compact prosecution, Examiner notes that if such an amendment is made, Abhari (US 2017/0327757) may be relied upon in further office actions.  Abhari teaches using diluents in hydrodeoxygenation process.  Abhari teaches that the diluent may include recycled hydroprocessed product [0051].  Abhari teaches that hydroprocessing includes hydrocracking [0012].  Thus, Examiner considers Abhari to disclose using liquid hydrocracked product streams as diluents in hydroprocessing.  
Regarding Applicant’s second argument, Examiner notes that fractionation by distillation inherently separates feedstocks by boiling point.  It is not seen where Applicant has distinguished the claim language in this regard.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0327757 – Abhari teaches using diluents for hydrodeoxygenation stages including recycled hydroprocessed products [0051]. Abhari teaches hydrocracking is a type of hydrodeoxygenation [0012].
US 2015/0057474 – Nousiainen teaches sulfide catalysts in HDO, isomerization, and cracking processes [0036-37], [0007].
US 2020/0017775 – Lindberg teaches sulfide hydrocracking catalysts [117], [136], [158-159], [203].
US 2019/0185758 – Tsuto teaches using sulfide catalysts in hydroconversion [0014-21]. 
US 2016/0243537 – Robinson teaches optimization of catalyst sulfidation steps [0014].
US 2010/0133144 – Kokayeff teaches hydrodeoxygenation, isomerization, and hydrocracking of oxygenate feedstocks.
US 2009/0283442 – McCall teaches production of aviation fuel from oxygenate feedstocks by simultaneous hydrogenation, deoxygenation, isomerization, and cracking. McCall teaches purifying recycle hydrogen in amine scrubber [0043].
US 2016/0177188 – Vilonen teaches simultaneous hydrogenation, HDW, HDO, HDN, HDS, HDK of oxygenate feedstocks [0091].  Vilonen teaches recovering kerosene fractions [0115].
US 2011/0166396 – Egeberg teaches sending mixtures of oxygenates and mineral oil to HDO/HAD and HDI to improve cloud/pour point.
US 2016/0289135 – Fichtl teaches producing aviation fuel from oxygenate feedstock using hydrogenation, deoxygenation, and isomerization steps.
US 2016/0289576 – Eilos teaches hydroprocessing oxygenate feedstocks.
US 2011/0319683 – Abhari teaches hydrotreating oxygenate feedstocks, and using amine scrubber to purify recycle hydrogen.
US 2014/0148626 – Parimi teaches deoxygenation to form fuel products.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771